





BUSINESS FINANCING MODIFICATION AGREEMENT
(Third Amendment to Business Financing Agreement)


This Business Financing Modification Agreement is entered into as of March 5,
2018, by and among Glowpoint, Inc. a Delaware corporation (“Glowpoint”), GP
Communications, LLC, a Delaware limited liability company (“GP Communications”
and together with Glowpoint, individually and collectively, jointly and
severally, “Borrower”), and Western Alliance Bank, an Arizona corporation
(“Lender”).


1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated July 31, 2017, by and
between Borrower and Lender, as has been and may be further amended from time to
time (the “Business Financing Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Business
Financing Agreement.


Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”


2. DESCRIPTION OF CHANGE IN TERMS.


A. Modifications to Business Financing Agreement:


i. Section 1.4(b). The first sentence of Section 1.4(b) is amended and restated
in its entirety and replaced with the following:


At Lender’s option, Lender may either (i) transfer all Collections deposited
into the Collection
Account to Borrower’s Account, or (ii) apply the Collections deposited into the
Collection Account to the outstanding Account Balance, in either case, within
three business days of the date received; provided that (i) if at any time
Remaining Months Liquidity is less than six (6) or (ii) upon the occurrence and
during the continuance of any Default, Lender may apply all Collections to the
Obligations in such order and manner as Lender may determine.


ii. Section 4.10. Section 4.10 is hereby amended to delete the phrase “fiscal
year 2018” and insert “fiscal years 2018 and 2019” in lieu thereof.


iii. Section 4.14(g). The following sentence is added to the end of Section
4.14(g):


In addition to the foregoing, if at any time Remaining Months Liquidity is less
than six (6), prior to each Advance, a borrowing base certificate, in form and
substance satisfactory to Lender, setting forth Eligible Receivables and
Receivable Amounts thereof as of such time.


iv. Section 4.14(h). The following sentence is added to the end of Section
4.14(h):


In addition to the foregoing, if at any time Remaining Months Liquidity is less
than six (6), prior to each Advance, a detailed aging of Borrower’s Receivables
by invoice or a summary aging by account debtor, together with payable aging,
inventory analysis (if applicable), deferred revenue report (if applicable), and
such other matters as Lender may request.


v. Section 4.18(a). Section 4.18(a) is amended and restated in its entirety and
replaced with the following:


(a) Minimum Liquidity, not at any time less than (i) from the Third Amendment
Date through December 31, 2018, $1,000,000, (ii) from January 1, 2019 through
February 28, 2019, $700,000, and (iii) from and at all times after March 1,
2019, $600,000.


vi. Section 4.18(b). Section 4.18(b) is amended by inserting the following words
to the beginning thereof:


1

--------------------------------------------------------------------------------





“Until such time as the Non-Formula Amount is zero,”


vii. Section 4.18(c). Section 4.18(c) is amended and restated in its entirety
and replaced with the following:


(c) [Reserved].


viii. Section 4.19. Section 4.19 is amended and restated in its entirety and
replaced with the following:


4.19 Not make or contract to make, without Lender’s prior written consent,
capital expenditures, including leasehold improvements, in any fiscal year in
excess of $50,000 or incur liability for rentals of property (including both
real and personal property) in an amount which, together with capital
expenditures, shall in any fiscal year exceed such sum; provided however, that
the foregoing limit shall be increased to $300,000 for Borrower’s fiscal year
2017, $1,200,000 for Borrower’s fiscal year 2018, and $100,000 for Borrower’s
fiscal year 2019, respectively.


ix. Section 12.1. The following term and its definition is amended and restated
in its entirety and replaced with the following:


“Finance Charge Percentage” means a floating rate per year equal to the Prime
Rate plus two and one-quarter percentage points (2.25%) plus an additional five
percentage points (5.0%) during any period that an Event of Default has occurred
and is continuing.


x. Section 12.1. The following terms and their respective definitions are hereby
added to Section 12.1, in appropriate alphabetical order, as follows:


“EBDA” means earnings before depreciation expense and amortization expense, all
as determined in accordance with GAAP.


“Liquidity” means the sum of (i) Borrower’s unrestricted cash and Cash
Equivalents maintained with Lender, minus (ii) the aggregate outstanding
Advances under the Non-Formula Amount, plus (iii) (A) the lesser of (x) the
Credit Limit or (y) the Borrowing Base minus (B) the total amount of the
outstanding Advances (including deemed Advances with respect to the Letter of
Credit Sublimit and the total amount of the Cash Management Sublimit).


“Remaining Months Liquidity” is the number resulting from dividing (a) Liquidity
by (b) the sum of (i) Borrower’s EBDA, plus (ii) non-cash expenses related to
stock compensation activities, plus (iii) non-cash impairment of goodwill and
other intangible assets, minus (iv) unfinanced capital expenditures or
capitalized software costs, minus (v) principal payments paid or payable onall
indebtedness (including capital lease obligations) other than the Obligations,
in each case for the average of the three (3) months most recently ended.


“Third Amendment Date” is March 5, 2018.


xi. Section 12.1. The following terms and their respective definitions are
hereby deleted from Section 12.1:


“Asset Coverage Ratio” “EBITDA”


xii. Exhibit A to the Business Financing Agreement is amended and restated in
its entirety and replaced with Exhibit A attached hereto.


3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.




2

--------------------------------------------------------------------------------



4. PAYMENT OF DOCUMENTATION EXPENSES. Borrower shall pay to Lender all of
Lender’s invoiced costs and expenses incurred in connection with the amendment
and modification of the Business Financing Agreement (the “Modification
Expenses”).


5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Borrower (“Releasing Party”) acknowledges that Lender would not
enter into this Business Financing Modification Agreement without Releasing
Party’s assurance that it has no claims against Lender or any of Lender’s
officers, directors, employees or agents. Except for the obligations arising
hereafter under this Business Financing Modification Agreement and the Business
Financing Agreement, Releasing Party releases Lender, and each of Lender’s and
entity’s officers, directors and employees from any known or unknown claims that
Releasing Party now has against Lender of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby. Releasing Party waives
the provisions of California Civil Code section 1542, which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The provisions, waivers and releases set forth in this section are binding upon
Releasing Party and its shareholders, agents, employees, assigns and successors
in interest. The provisions, waivers and releases of this section shall inure to
the benefit of Lender and its agents, employees, officers, directors, assigns
and successors in interest. The provisions of this section shall survive payment
in full of the Obligations, full performance of all the terms of this Business
Financing Modification Agreement and the Agreement, and/or Lender’s actions to
exercise any remedy available under the Agreement or otherwise.


6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.


7. CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon payment of the Modification Expenses.


8. NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT AND THE EXISTING DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT AND THE EXISTING DOCUMENTS
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


[Signature Page Follows]


3

--------------------------------------------------------------------------------





9. COUNTERSIGNATURE. This Business Financing Modification Agreement shall become
effective only when executed by Lender and Borrower.


BORROWER:         LENDER:


GLOWPOINT, INC.         WESTERN ALLIANCE BANK, an Arizona
corporation


By:     /s/ David Clark                    By:     /s/ Joshua Converse
Name:     David Clark                    Name:     Joshua Converse
Title:    CFO                        Title:     VP
    


GP COMMUNICATIONS, LLC


By: Glowpoint, Inc., its Managing Member


By:     /s/ David Clark            
Name:     David Clark            
Title:    CFO                


4

--------------------------------------------------------------------------------



EXHIBIT A
COMPLIANCE CERTIFICATE


TO:        WESTERN ALLIANCE BANK, an Arizona corporation (the "Lender")
FROM:        GLOWPOINT, INC., a Delaware corporation, and GP COMMUNICATIONS,
LLC, a Delaware limited liability company (individually
and collectively, the "Borrower")


The undersigned authorized officer of GLOWPOINT, INC., on behalf of each
Borrower, hereby certifies that in accordance with the terms and conditions of
the Business Financing Agreement between Borrower and Lender (the “Agreement”),
(i) Borrower is in complete compliance for the period ending with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.


Please indicate compliance status by circling Yes/No under “Complies” column.
Reporting Covenant
 
Required
 
 
 
Complies
 
 
 
 
 
 
 
Monthly financial statements and Compliance Certificate


 
Monthly within 30 days


 
 
 
Yes No
 
 
 
 
 
 
 
Annual consolidated financial statements (CPA-audited)


 
FYE within 180 days


 
 
 
Yes No
 
 
 
 
 
 
 
10-Q, 10-K and 8-K


 
Upon filing


 
 
 
Yes No
 
 
 
 
 
 
 
A/R & A/P Agings, Borrowing Base Certificate, Deferred Revenue Report


 
Within 5 days of the 15th and last day of each month*


 
 
 
Yes No
 
 
* If at any time Remaining Months Liquidity is less than six (6), also prior to
each Advance
 
 
 
 
 
 
 
 
 
Annual financial projections (Board-approved)


 
FYE within 30 days


 
 
 
Yes No
 
 
 
 
 
 
 
Reporting Covenant
 
Required
 
Actual
 
Complies
 
 
 
 
 
 
 
Minimum Liquidity


 
*See below
 
$_____
 
Yes No
 
 
 
 
 
 
 
*not at any time less than (i) from the Third Amendment Date through December
31, 2018, $1,000,000, (ii) from January 1, 2019 through February 28, 2019,
$700,000, and (iii) from and at all times after March 1, 2019, $600,000.
 
 
 
 
 
 
 
 
 
Unrestricted Cash with Lender
 
*See below
 
$_____
 
Yes No
 
 
 
 
 
 
 
*until such time as the Non-Formula Amount is zero, an amount of not less than
the sum of (i) $200,000 plus (ii) the aggregate amount of outstanding Advances
under the Non-Formula Amount.
 
 
 
 
 
 
 
 
 
Performance to Plan (Minimum Trailing 3-Month Revenue)


 
80% of Plan
 
_____% of Plan
 
Yes No
 
 
 
 
 
 
 
Comments Regarding Exceptions: See Attached.
 
BANK USE ONLY
 
 
 
 
 
 
Received By:
 
 
 
 
Sincerely,
 
 
 
AUTHORIZED SIGNER
 
 
Date:
 
 
 
 
SIGNATURE
 
Verified:
 
 
 
 
 
 
 
 
AUTHORIZED SIGNER
TITLE
 
Date:
 
 
 
 
 
 
Compliance Status
 
 
 
Yes No
DATE
 
 
 
 
 
 



5